I)ISMISS;    Opinion      flied October 9, 2012




                                                  In The
                                       Qnurt      nf ApirtIs
                            Fjffjx   1itrirt      nf   xzu at Ia1ta
                                         No. 05-12-01006-CV


                                 RAYMOND IIENSHAW, Appellant

                                                   V.

      TEXAS WORKFORCE COMMISSION CIVIL RIGHTS DIVISION, Appellee
                                                        -




                           On Appeal from the 59th .Judicial I)istrict Court
                                      Grayson County, Texas
                                Trial Court Cause No. 08-0797-059


                                 MEMORANDUM OPINION
                  Before Chief Justice Wright and justices Francis and Lang-Miers
                                 Opinion By Chief Justice Wright

        By letter dated July 24. 2012, the Court questioned its jurisdiction over this appeal.

Specifically, it appears there is no final judgment. We directed appellant to file ajurisdictional brief

within ten days explaining how the Court hasjurisdiction and cautioned him that failure to do so may

result in dismissal of his appeal without further notice. As of today’s date, appellant has not filed

a jurisdictional brief.

        Except in circumstances not applicable here, this Court has jurisdiction only over final

judgments. See Lehman,? v. liar-Con Corp., 39 S.W.3d 191. 195 (Tex. 2001). A final judgment is

one that disposes of all pending parties and claims. Id. In its second amended petition, appellee

sought actual and punitive damages, attorney’s fees, and a permanent injunction for appellant’s
alleged housing discrimination practices. See’ lEN. PROP.         CODE ANN.   § 301.001 (West 2007).
Appeflee sought summary judgment on all its claims.

        Appellant does not specify what he is appealing in his notice of appeal. The clerk’s record

contains an order granting appellee’s   1Th)tiOfl   tor summary judgment signed on June 6. 2012. The

body of the order states in its entirety as lollows:

        On this day the Court considered Plaintiff Texas Workforce Commission          -   Civil

        Rights I)ivision’s Motion for Summary Judgment. After due consideration, the

        Court finds the motion meritorious.          It is therefore. ORDERED that Plaintiffs

        Motion for Summary Judgment is hereby GRANTED.

The trial court’s order does not contain any decretal language specifying what damages. attorney’s

fees, or injunctive relief was awarded. In addition, the order does not contain any language that it

is intended to he a final and appealable order. It is unclear whether the trial court granted summary

judgment as to liability only or as to liability and damages. For these reasons, we conclude there is

no final and appealable order.       Without an appealable order, this Court lacks jurisdiction.

Accordingly. we dismiss the appeal. See     TEN.    R. APP. P. 42.3(a).

                                                                          —




                                                            /       / /2 2
                                                          AROLN WRIGH”l
                                                          CIIILF JUSTICE

121 006F.P05




                                                    _2_
                               Inairt uf Appeals
                       Fiftl 1i6trict jif exas at 1atla

                                     JUDGMENT
RAYMONI) 1-IENSIIAW. Appellant                   Appeal from the 59th Judicial District Court
                                                 of Grayson County. Texas. (TrCt.No. 08-
No. 05-12-01 006-CV         V.                   0797-059.
                                                 Opinion delivered by Chief Justice Wright.
TEXAS WORKFORCE COMMISSION                       Justices Francis and Lang-Miers,
CIVIL RIGHTS DIVISiON. Appellee                  participating.


       Based on the Courts opinion of this date. the appeal is DISMISSED.

       It is ORI)ERED that appellee. Texas Workforce Commission      -   Civil Rights Division,
recover its costs of the appeal from appellant, Raymond I-Ienshaw.


Judgment entered October 9. 2012.




                                                 CAROl YN WRIGHT
                                                 (1 1ILj ILS fIL